                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        PIKEVILLE

     UNITED STATES OF AMERICA,                    )
                                                  )
            Plaintiff/Respondent,                 )             No. 7:18-CR-14-REW
                                                  )             No. 7:19-CV-126-REW
     v.                                           )
                                                  )              OPINION & ORDER
     ERIC HERNANDEZ,                              )

            Defendant/Movant.

                                         *** *** *** ***

          On December 6, 2019, Hernandez, a federal inmate, filed a pro se notice of appeal

approximately eleven months after judgment entry. See DE 18 (Judgment & Conviction); DE 19.

On December 10, 2019, the Court alerted Hernandez to the untimeliness of his filing (if construed

as an appeal) 1 and ordered him to clarify the relief sought. DE 23. The Court further directed the

Clerk to send Hernandez a blank § 2255 form. Id. On December 26, 2019, the Clerk docketed

Hernandez’s timely motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255. See

DE 24. The next day, the Court reviewed the motion and determined that it was too vague to allow

for the required initial screening. See DE 26. The Court ordered supplementation and described

some of the needed (but missing) information, including the relevant “BOP Program Statement”

and how a violation of that statement could have tainted Hernandez’s indictment. See id. On

January 27, 2020, Hernandez complied and filed a supplemental brief in support of his § 2255

motion.




1
    The Sixth Circuit later dismissed Hernandez’s appeal, sua sponte, as untimely. DE 27.

                                                 1
       The Court has conducted its preliminary review under Rule 4 of the Rules Governing

Section 2255 Proceedings. Based on this initial consideration, “it plainly appears from the motion,

any attached exhibits, and the record of prior proceedings that the moving party is not entitled to

relief.” Rule 4(b). Upon review of Hernandez’s motion and supplemental memorandum, the Court

perceives no colorable ineffective assistance of counsel claim and summarily dismisses the

motion. 2

I.     BACKGROUND

       On November 8, 2018, the Court accepted Hernandez’s guilty plea—pursuant to a plea

agreement (DE 13)—to the sole count of the indictment (DE 1), possessing contraband in prison.

See DE 12 (Minute Entry). In the plea agreement, Hernandez admitted to possessing a twenty-

four-inch piece of sharpened metal (a shank), designed and intended to be used as a weapon and

which Hernandez had hidden inside a light fixture in his cell. DE 13 ¶ 3. Per the agreement,

Hernandez also “waive[d] the right to attack collaterally the guilty plea, conviction, and sentence”

except for claims of ineffective assistance of counsel. Id. ¶ 8. The Court entered judgment on

January 2, 2019, and sentenced Hernandez to a term of imprisonment of twenty-one months, to be

served consecutively to the sentence imposed in Dkt. No. 4:16-CR-109 (D. Okla.). DE 18.

Hernandez now seeks to vacate his conviction and sentence. See DE 28.

       Hernandez’s central arguments appear to be that the BOP’s handling of the internal

investigation violated Hernandez’s due-process rights and that his counsel was ineffective for

failing to seek suppression of the evidence and offering incorrect advice. See id. at 3. Hernandez

criticizes the guidance that preceded his guilty plea: counsel evidently told Hernandez that the


2
 The Court reaches this result bearing in mind the liberal construction afforded to “vague and
conclusory” pro se filings. See Franklin v. Rose, 765 F.2d 82, 84–85 (6th Cir. 1985) (“The
appropriate liberal construction requires active interpretation in some cases to construe a pro se
petition ‘to encompass any allegation stating federal relief.’”)

                                                 2
outcome of the BOP investigation foreclosed a defense in the criminal prosecution. See id.

Hernandez maintains that there was at least one (unspecified) defense available to him and that he

was deprived of due process and effective counsel as a result. See id.

       Hernandez’s argument begins with the distinction between internal prison discipline and

external prosecution. See id. Hernandez relies on BOP Program Statement § 541.5(b), which

directs an investigating officer to suspend investigations when incidents may involve criminal

prosecution and prohibits investigating officers from questioning an inmate until the relevant

agency releases the incident report. See DE 28 at 2. Movant contends that, during this period of

suspension, he “had a due process right to be free from institutional investigation as well as a right

to know” about the possibility of prosecution. See id. at 3. Hernandez seemingly argues that the

internal investigation was not suspended (as the Program Statement dictates) and that his counsel

was ineffective for failing to seek to suppress “statements, findings, or evidence from the violative

BOP proceed[ing].” See id. at 4.

       According to Hernandez, BOP’s investigation involved UDC (Unit Discipline Committee)

review and a DHO (Discipline Hearing Officer) hearing, which suggested that any external

investigative agency had already released the incident report. Id. He maintains that the report was

never released and that “the entire proceedings should have never taken place.” Id. The program

statement provides that “UDC review of the incident report may also be suspended if it is being

investigated for possible criminal prosecution.” BOP Program Statement § 541.7(c). Hernandez

believes that the BOP incorrectly handled the investigation as though “it would remain internal.”

See DE 28 at 4–5. He observes that he “received multiple sanctions” and reiterates that he was

never told about the impending prosecution. Id. at 5.




                                                  3
       Hernandez then focuses on the plea agreement, which he deems invalid because of

(unspecified) “violative findings” from the BOP investigation. See id. Hernandez claims that he

“clearly stated that the weapon was not his.” See id. Hernandez argues that he did not fight the

allegation because he was not informed “about the proceedings that were to take place.” See id.

He represents that his plea was influenced by “the findings by the DHO officer,” but that he later

learned the BOP had violated his due-process rights. See id. at 5–6.

II.    ANALYSIS

       “A motion brought under § 2255 must allege one of three bases as a threshold standard: (1)

an error of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

error of fact or law that was so fundamental as to render the entire proceeding invalid.” Weinberger

v. United States, 268 F.3d 346, 351 (6th Cir. 2001). An alleged deprivation of the constitutional

right to counsel falls within the first category. Pough v. United States, 442 F.3d 959, 96 (6th Cir.

2006). But, “a defendant’s informed and voluntary waiver of the right to collaterally attack a

sentence in a plea agreement bars [§ 2255] relief.” Watson v. United States, 165 F.3d 486, 489 (6th

Cir. 1999). Here, Hernandez’s plea agreement forecloses all § 2255 claims except those based on

ineffective assistance of counsel. See DE 13 ¶ 8.

       The Court conducts an initial review of § 2255 motions:

       If it plainly appears from the motion, any attached exhibits, and the record of prior
       proceedings that the moving party is not entitled to relief, the judge must dismiss
       the motion and direct the clerk to notify the moving party. If the motion is not
       dismissed, the judge must order the United States attorney to file an answer, motion,
       or other response within a fixed time, or to take other action the judge may order.

Rule 4(b). “The statute requires the district court to ‘grant a prompt hearing’ on the motion

‘[u]nless the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief.’” MacLloyd v. United States, 684 F. App’x 555, 556 (6th Cir. 2017); see 28



                                                 4
U.S.C. § 2255(b). “A motion to vacate sentence under § 2255 can be denied for the reason that it

states ‘only bald legal conclusions with no supporting factual allegations.’” Pettigrew v. United

States, 480 F.2d 681, 684 (6th Cir. 1973) (quoting Sanders v. United States, 83 S. Ct. 1068, 1079

(1963)). “[T]he preferred practice in dismissing a section 2255 motion in accordance with Rule

4(b) is to enumerate the issues raised by the movant, specify that each is being summarily

dismissed in accordance with the rule, and explain the legal grounds for that action.” Tate v. United

States, 803 F.2d 722, 1986 WL 17720, at *1 (6th Cir. 1986) (Table).

   A. Ineffective Assistance of Counsel

       “A defendant must prove two elements to establish ineffective assistance of counsel: his

attorney’s performance was deficient, and the deficiency prejudiced him.” Greenup v. United

States, 401 F.3d 758, 766–67 (6th Cir. 2005). This two-part “test applies to challenges to guilty

pleas based on ineffective assistance of counsel.” Hill v. Lockhart, 106 S. Ct. 366, 370 (1985). On

the first prong, a defendant must show “that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland v.

Washington, 104 S. Ct. 2052, 2064 (1984). There is “a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.” Id. at 2065. “[I]n order to satisfy

the ‘prejudice’ requirement, the defendant must show that there is a reasonable probability that,

but for counsel’s errors, he would not have pleaded guilty and would have insisted on going to

trial.” Hill, 106 S. Ct. at 370. The defendant bears a heavy burden to “show that his lawyer’s

deficiency was a decisive factor in his decision to plead guilty.” Pough, 442 F.3d at 966.

       “When a criminal defendant has solemnly admitted in open court that he is in fact guilty

of the offense with which he is charged, he may not thereafter raise independent claims relating to

the deprivation of constitutional rights that occurred prior to the entry of the guilty plea.” United



                                                  5
States v. Stiger, 20 F. App’x 307, 309 (6th Cir. 2001). “Conviction and sentence following a plea

of guilty are based entirely upon the plea and not upon any evidence which may have been

improperly acquired by the prosecuting authorities.” Reed v. Henderson, 385 F.2d 995 (6th Cir.

1967). “[A]fter the entry of an unconditional guilty plea, the defendant may challenge only the

court’s jurisdiction and the voluntary and intelligent character of the plea itself.” Werth v. Bell,

692 F.3d 486 (6th Cir. 2012). When a defendant “enters his plea upon the advice of counsel, the

voluntariness of the plea depends on whether counsel’s advice ‘was within the range of

competence demanded of attorneys in criminal cases.’” Hill, 106 S. Ct. at 369.

       The first step of the Strickland inquiry asks whether counsel’s performance was objectively

deficient and whether “in light of all the circumstances, the identified acts or omissions were

outside the wide range of professionally competent assistance.” Strickland, 104 S. Ct. at 2066.

“[F]ailure to file a suppression motion does not constitute per se ineffective assistance of counsel.”

Kimmelman v. Morrison, 106 S. Ct. 2574, 2587 (1986). “A claim that counsel ineffectively failed

to raise a claim at trial or on appeal requires a threshold showing that the claim was meritorious.”

United States v. Cole, Civ. No. 00-1166; Crim. No. 97-10036, 2000 U.S. Dist. LEXIS 23880, at

*7 (W.D. Tenn. Dec. 13, 2000); see Brown v. McKee, 231 F. App’x 469, 475 (6th Cir. 2007) (“Trial

counsel’s failure to bring a meritless suppression motion cannot constitute ineffective

assistance.”).

       In accordance with the Fifth Amendment right against self-incrimination, “the prosecution

may not use statements, whether exculpatory or inculpatory, stemming from custodial

interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to

secure the privilege against self-incrimination.” Miranda v. Arizona, 86 S. Ct. 1602, 1612 (1966).

To protect the privilege, Miranda requires that a person subject to custodial interrogation “must



                                                  6
be warned that he has a right to remain silent, that any statement he does make may be used as

evidence against him, and that he has a right to the presence of an attorney, either retained or

appointed.” Id. After an adequate warning, a person may waive these rights, “provided the waiver

is made voluntarily, knowingly and intelligently.” Id. The remedy for a Miranda violation is

exclusion of the unwarned statement. Chavez v. Martinez, 123 S. Ct. 1994, 2013 (2003).

       Here, Hernandez’s filing does not approach a threshold showing of ineffective assistance

of counsel under Strickland. To begin, the only identified acts or omissions under review are

counsel’s failure to file a suppression motion and counsel’s advice that Hernandez had no viable

defense to the contraband charge. The objective reasonableness of counsel’s decision not to seek

suppression depends on the merits of the phantom argument; counsel need not have filed a

groundless motion. See Brown, 231 F. App’x at 475. On this score, Hernandez’s showing falls

woefully short. Importantly, Hernandez never identifies precisely what he believes should have

been suppressed. See DE 28 at 4 (referring vaguely to “statements, findings, or evidence”). There

is no general constitutional right to suppression. Although it is conceivable that Hernandez sought

to suppress an inculpatory statement under Miranda, he does not allege that he was subject to

custodial interrogation by an investigating officer (a Miranda predicate). See Howes v. Fields, 132

S. Ct. 1181, 1192–93 (2012) (discussing factors that bear on whether inmate was subject to

custodial interrogation for Miranda purposes). Nor does he claim that any investigator failed to

advise him of his Miranda rights or even that he made an unwarned incriminating statement at all.

To the contrary, Hernandez asserts that he “clearly stated that the weapon was not his.” See DE 28

at 5. Without any showing that Hernandez made an inculpatory statement within the scope of

Miranda, Hernandez’s allegations do not suggest that his counsel unreasonably failed to seek




                                                7
suppression. The Court does not read Hernandez’s motion to plausibly allege or even hint at

another constitutional basis for suppression.

       Additionally, Hernandez has not supported the (albeit unstated) conclusion that counsel

was objectively unreasonable in advising him about his defenses (or lack thereof). Hernandez

characterizes counsel’s guidance on this point as “disheartening” and “misleading” but never

describes the “one defense available” that “may or may not have prevailed.” See DE 28 at 3. To

the extent Hernandez depends on the unargued suppression motion as an example of counsel’s

deficient advice, that is unpersuasive for the reasons explained above. Immediately after his vague

mention of a viable defense, Hernandez concludes that he was deprived due process and his right

to counsel. See id. But, these are legal conclusions, not the kind of required factual assertions that

would support an ineffective assistance claim based on counsel’s deficient advice.

       On the second Strickland prong, Hernandez fares no better. He argues that the proceeding

would have “be[en] handled differently” if the government had not had the DHO findings. See DE

28 at 5. He further contends that, without these findings, he “would have had an opportunity to

develop and build a reliable defense.” See id. He claims not to have known “about the proceedings

that were to take place” and that he was unduly prejudiced by his lack of knowledge. See id.

However, Hernandez’s guilty plea was not invalid merely because he (incorrectly) believed that

he would not be prosecuted for possession of contraband; his prior understanding is not causally

connected to the voluntariness of his plea. Nor does the inquiry depend on the decried prejudice

from the unspecified DHO findings or evidence; it is the performance of counsel that matters.

       Hernandez’s assertions do not cast doubt on counsel’s advice concerning the decision to

plead guilty. That Hernandez, pre-indictment, may not have perceived the risk of criminal

prosecution has little to do with the pre-plea advice of counsel, whose involvement began after the



                                                  8
initiation of criminal charges. See DE 7 (Minute Entry for Initial Appearance & Arraignment). By

that point, counsel could not have mitigated the apparent persuasive force of the DHO outcome—

at least not without a statement or evidence subject to suppression and an arguable suppression

basis, which Hernandez does not suggest (as explained above). Moreover, Hernandez stops short

of claiming that he would have gone to trial or demonstrating a “reasonable probability” of the

same. See Hill, 106 S. Ct. at 370. For these reasons, even if Hernandez’s counsel was objectively

unreasonable, Movant has not explained how constitutionally adequate representation would have

changed the outcome in his case.

       A few notes about the process: First, Hernandez seems to argue that the BOP administrative

finding influenced the result in federal court. The plea colloquy made plain to Hernandez that he

had a jury trial right and that the United States would have the burden of convincing the jury of

each element beyond a reasonable doubt. See DE 12 (Minute Entry). A BOP administrative finding

would not have affected the federal trial right or process.

       Further, the plea agreement referenced only the hard facts—Hernandez admitted under

oath to hiding a shank in the light fixture of his cell. See DE 13 ¶ 3(b). Per the PIR, Hernandez was

the lone occupant of the cell. See DE 20 ¶ 7. Notably the PIR does not reference the BOP

investigation. See id. Likewise, the plea agreement did not mention or rely on any administrative

BOP result. See DE 13 ¶ 3. Finally, the BOP program statement and regs simply impose a typical

disciplinary sequence, acknowledging that a criminal investigation may interrupt or affect the

timeline of some of the procedural steps. A criminal case does not foreclose prison discipline or

vice versa. Hernandez supplies no facts regarding what he views as a suspect chronology.

       The motion never reveals Hernandez’s precise complaint, though a § 2255 movant must

identify the full basis for a claim. See Rules Governing Section 2255 Proceedings, Rule 2(b)(1),



                                                 9
(2) (requiring the motion to specify “all the grounds for relief” and “the facts supporting each

ground”). The Court finds nothing of merit, as to the suggested arguments, in the documents and

the record pertaining to the plea, conviction, and sentence.

   B. Other Claims

       As explained above, Hernandez signed a plea agreement that precludes him from seeking

habeas relief for pre-plea constitutional violations. Nonetheless, the Court briefly addresses two

other potential constitutional injuries suggested. First, Hernandez emphasizes BOP’s deviation

from its own policy concerning the timeline for internal discipline and external prosecution. But,

Hernandez had no due-process right in BOP procedures for inmate discipline, so BOP’s failure to

follow these procedures (if shown) would not constitute a constitutional violation. “[P]rison

regulation primarily designed to guide correctional officials in the administration of a prison” does

not “confer rights on inmates.” Sandin v. Conner, 115 S. Ct. 2293, 2299 (1995). “Therefore, an

agency’s failure to follow its own policies in a given instance does not of itself implicate due

process rights.” Mohamed v. Streeval, No. 0: 19-32-HRW, 2019 WL 2163592, at *3 (E.D. Ky.

May 17, 2019). Second, although Hernandez highlights the “multiple sanctions” he received, these

pose no constitutional problem. “The Double Jeopardy Clause was not intended to inhibit prison

discipline, and disciplinary changes in prison conditions do not preclude subsequent criminal

punishment for the same misconduct.” United States v. Simpson, 546 F.3d 394, 398 (6th Cir. 2008).

Even if Hernandez’s guilty plea did not bar these arguments, or even if he meant to argue that

counsel was ineffective for not raising these claims, they are without merit.

   C. Certificate of Appealability

       Under Rule 11 of the Rules Governing Section 2255 Proceedings, “[t]he district court must

issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”



                                                 10
“A certificate of appealability may issue . . . only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this standard, the movant

must demonstrate “that reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Slack v. McDaniel, 120 S. Ct. 1595, 1603–04

(2000) (quoting Barefoot v. Estelle, 103 S. Ct. 3383, 3394 & n.4 (1983)). “The COA determination

under § 2253(c) requires an overview of the claims in the habeas petition and a general assessment

of their merits.” Miller-El v. Cockrell, 123 S. Ct. 1029, 1039 (2003). The Court must “engage in a

reasoned assessment of each claim.” Murphy v. Ohio, 263 F.3d 466, 467 (2001).

         Here, Hernandez has generically identified but not developed arguments supporting a

violation of his constitutional rights. To the extent he attempts to allege a due-process violation,

nothing in Hernandez’s motion or supplemental brief sounds in due process. The possibility that

BOP discipline preceded Hernandez’s criminal prosecution, without more, does not run afoul of

or even threaten any recognized due-process right. Reasonable jurists could not disagree on this

point.

         To reach a contrary conclusion on ineffective assistance, a court would have to compound

hypotheticals: that Hernandez was subject to custodial interrogation; that he never received or

waived his Miranda rights; that he made an incriminating statement that was used against him in

prison discipline proceedings; and that he notified counsel about this potential Fifth Amendment

violation to no avail. Absent even one of these factual allegations, reasonable jurists could not

debate whether counsel unreasonably ignored a potential Miranda suppression issue of merit.

Hernandez presents no other viable suppression argument, and no reasonable jurist could conclude




                                                11
that failing to raise meritless issues constitutes Strickland ineffectiveness. Thus, there is no basis

for a Certificate of Appealability.

III.   CONCLUSION

       Accordingly, the Court SUMMARILY DISMISSES the motion (DE 24) and DENIES a

Certificate of Appealability.

       This the 30th day of March, 2020.




                                                 12
